Citation Nr: 0400745	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for 
undifferentiated somatoform disorder, currently evaluated as 
30 percent disabling.

2.  Entitlement to a total rating evaluation based upon 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

A preliminary review of the record discloses that the veteran 
requested a personal hearing before the Board in this matter.  
He was notified by letter dated in March 2003 of the 
scheduled hearing to be conducted before a Member of the 
Board in Washington, D.C.  A notation in the claims file 
indicates the veteran failed to appear on the scheduled 
hearing date.  No communication was received from the veteran 
regarding the hearing request or his failure to appear.  
Accordingly, the Board will proceed with its review of this 
matter.  See 38 C.F.R. § 20.704(d) (2003).  

The Board advises the veteran that this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

The veteran contends that the disability evaluation assigned 
to his service-connected somatoform disorder is inadequate to 
reflect the current level of severity.  He further contends 
that his service-connected disability is of such severity as 
to render him unemployable. 

The veteran was last afforded VA examination in April 2002.  
The psychiatric examination report referenced a diagnosis of 
undifferentiated somatoform disorder.  The examiner noted the 
veteran gave a history of multiple physical complaints, to 
include stomach (abdominal) pain, depression, bowel problems, 
low back pain, headache episodes, shortness of breath and 
chest discomfort, sinusitis, and pain involving the feet and 
legs.  The veteran has not undergone a physical evaluation 
with regard to his complaints.

Under applicable regulations, where disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition (see Sec. 4.14).  38 
C.F.R. § 4.126(d) (2003).  

Accordingly, it is the opinion of the Board that 
contemporaneous and thorough medical examination would be of 
assistance in evaluating the veteran's somatoform disorder.  
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Evidence contained in the record indicates the veteran 
applied for disability benefits from the Social Security 
Administration in 1984.  It is unclear whether Social 
Security Administration disability benefits have been 
awarded.  

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, on September 22, 2003, 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
regard, the president has recently signed into law, the 
Veterans Benefits Act of 2003, P. L. 108-  ,Section 701 which 
now permits the VA to adjudicate a claim before the 
expiration of the one year time period.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file and 
ensure that all notice obligations of the 
Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he identify any VA and private 
health care providers who have rendered 
treatment for his psychiatric and variously 
diagnosed physical disorders subsequent to 
April 2002.  After obtaining any necessary 
authorization, any identified treatment 
records, (not currently of record), should be 
obtained and associated with the claims file.  

3.  The RO should contact the veteran and 
inquire whether he is in receipt of Social 
Security disabilitybenefits.  If yes, the RO 
should obtain from the Social Security 
Administration a copy of the decision 
awarding benefits and the evidence on which 
the decision was based.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of any physical disabilities 
associated with the service connected 
somatoform disorder.  The claims folder must 
be made available to the examiner for review 
in conjunction with the examination.  All 
complaints or symptoms having a medical cause 
should be covered by a definite diagnosis.  
All pertinent systems should be examined.  If 
the examiner requires additional tests or 
specialized examinations they should be 
conducted.  

5.  Thereafter, the veteran should also be 
afforded an examination by a VA psychiatrist 
to determine the severity of the somatoform 
disorder.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  After 
examining the veteran and reviewing his 
medical records the examiner is requested to 
identify any disability, which has been 
diagnosed as a physical condition and is also 
manifestation of his service-connected 
somatoform disorder.  The examiner is then 
requested to render an opinion as to whether 
the veteran's somatoform disorder or the 
physical disabilities represent the dominant 
aspect of his condition.  The examiner is 
requested to include a Global Assessment of 
Functioning (GAF) score.

6.  Thereafter, the RO should re-adjudicate 
the issues on appeal.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




